— In an action inter alia to foreclose a vendee’s lien or to recover a deposit on a contract for the sale of real estate, plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County, entered May 6, 1976, as (1) denied their motion for summary judgment and (2) granted the motion of John and Anita Kelly for leave to intervene. Order affirmed insofar as appealed from, with one bill of $50 costs and disbursements to respondents appearing separately and filing separate briefs, on the opinion of Mr. Justice Lazer at Special Term. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.